Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2015/0287264 by Zitro.
Regarding claim 1, Zitro discloses a computer-implemented method of operating a computing device comprising a display (para. 64-66 – see gaming machine and display), the method comprising: 
accepting, by the computing device, funds from a player and enabling the player to play a wager-based game using the accepted funds (para. 68-70 – see player adding funds to wager), the wager-based game being configured to present a plurality of wagering opportunities on the display (abstract, para. 68 – see the wagering game initiated), each of the plurality of wagering opportunities being configured such that a player interaction therewith via an interface of the computing device generates a wager whose outcome is determined by a random process (para. 66, 80; see wagering through the game machine interface); 
receiving first player interactions with at least some of the plurality of wagering opportunities and generating corresponding wagers (para. 66, 104 – see first player interactions for wagering opportunities); receiving second player interactions with in-game items not associated with wagers (para. 112, 121 – see the player controlled character symbol moving through the game to achieve skill achievements), the in- game items not associated with wagers having no present value to the player but 
determining, during game play, whether one or more predetermined in-game conditions are satisfied (para. 112, 121 – see the character moving and achieving skill achievements);
 when the one or more predetermined in-game conditions are satisfied: presenting the user with a graphic mechanism configured to enable selection of one of the in-game items with which player interactions were received (para. 112-113, 121 – the player moving to locations to enable achievements via the input interface); and 
randomly awarding one of the future potential values to the player, the randomly awarded future potential value thereby becoming an awarded actual value (para. 112, 121 – see the random award to a player when a bonus award is randomly activated from one of the in game achievements).
Regarding claims 2 and 11, Zitro discloses wherein receiving first player interactions comprises receiving first player interactions configured to cause an avatar to collect one or more of the in-game items not associated with wagers (para. 112, 121 – see the in game skill module 114 that the player uses to control the character symbol 134).
Regarding claims 3 and 12, Zitro discloses wherein determining comprises determining whether at least one of a level of the game has been completed, an in-game task has been completed and an in-game milestone has been reached (para. 112, 121 – see the character moving through the field and achieving skill achievements).
Regarding claims 5 and 14, Zitro discloses displaying the future potential value of each in-game item not associated with a wager only upon the random award thereof to the player (para. 112, 121 - see RNG based determination of an award when a bonus symbol is selected by the character).
Regarding claims 6 and 15, Zitro discloses displaying the future potential value of each in-game item not associated with a wager upon receiving a player interaction therewith (para. 112, 121- see the provided bonus award displayed when determined).
Regarding claims 7 and 16, Zitro discloses wherein at least some of the future potential values are monetary in nature (para. 70, 122 – see credits associated with monetary value).
Claims 10 and 19 are rejected as discussed above with regard to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitro and further in view of U.S. Publication 2002/0017756 by Kelly.
Regarding claims 4 and 13, Zitro is silent regarding wherein presenting comprises the graphic mechanism comprising one of a pick' em board and a spinning wheel. Kelly teaches wherein presenting comprises the graphic mechanism comprising one of a pick' em board and a spinning wheel (para. 55, fig. 6 - the progressive bonus for the arcade game includes a prize wheel 84 with various random awards). Because the references are from a similar art and concerned with a similar problem, it would have been obvious to one having ordinary skill in the art the time of filing to construct Zitro with Kelly’s prize wheel in order to increase user interest in the arcade style game module.  One having ordinary skill in the art being motivated to do so because the use of the spinning bonus wheel with the random prizes adds to the excitement and complexity of the game, which tends to prolong player involvement as taught by Kelly at para. 8.
Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitro and further in view of U.S. 6,609,978 by Paulsen.
Regarding claims 8 and 17, Zitro is silent regarding wherein at least some of the future potential values are non-monetary in nature. Paulsen teaches wherein at least some of the future potential values are non-monetary in nature (abstract – see non-monetary prizes). Because the references are from a similar art and concerned with a similar problem, it would have been obvious to one having ordinary skill in the art the time of filing to construct Zitro with Paulsen’s non-monetary awards in order to increase user interest while improving profits for the casino.  One having ordinary skill in the art being motivated to do so because, as Paulsen teaches, the player may select from multiple non-monetary prizes (Paulsen, abstract) which would make the game more fun for the user since they have the ability to select their prize, and providing non-monetary prizes is desirable for the gaming operators since some players may prefer non-monetary prizes and therefore may be attracted to that casino, see Paulsen col. 1, ln. 30-45.
Regarding claims 9 and 18, Zitro is silent regarding wherein at least some of the non-monetary future potential values comprise casino goods and services. Paulsen teaches wherein at least some of the non-monetary future potential values comprise casino goods and services (abstract; col. 2, ln. 10-15, col. 7, ln. 40-45 – see casino good and services as prizes). Because the references are from a similar art and concerned with a similar problem, it would have been obvious to one having ordinary skill in the art the time of filing to construct Zitro with Paulsen’s non-monetary awards in order to increase user interest while improving profits for the casino.  One having ordinary skill in the art being motivated to do so because as Paulsen teaches, the player may select from multiple non-monetary prizes (Paulsen, abstract) which would make the game more fun for the user since they have the ability to select their prize, and providing non-monetary prizes is desirable for the gaming operators since some players may prefer non-monetary prizes and therefore may be attracted to that casino, see Paulsen col. 1, ln. 30-45.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitro and further in view of U.S. Publication 2018/0365928 by Froy.
Regarding claim 20, Zitro discloses this claim as discussed above with regard to claim 1 except for an eye tracker coupled to the processor. Froy teaches an eye tracker coupled to the processor (para. 46 – see the EGM with a data capture device to continuously monitor the gaze of the player and communicate with the graphics processor.). Because the references are from a similar art and concerned with a similar problem, it would have been obvious to one having ordinary skill in the art the time of filing to construct Zitro with Froy’s eye tracking in order to enhance the player's ability to see the screen thereby improving the gaming machine experience.  One having ordinary skill in the art being motivated to do so because the eye tracker enables the electronic gaming machine to track the player’s eyes and responsively provide an enhanced interactive and immersive visual environment, see Froy at para. 2 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715